renee vento et al petitioners v commissioner of internal revenue respondent docket nos filed date ps did not file u s federal_income_tax returns for but instead filed individual territorial income_tax returns with the virgin islands bureau of internal revenue for that year ps now concede that they were not bona_fide residents of the virgin islands for they seek to credit against their u s tax_liabilities for that year under sec_901 payments made with their virgin islands returns and estimated pay- ments they made to the u s treasury for that were later covered into the virgin islands treasury under sec_7654 held ps are not allowed to credit against their u s income_tax liabilities under sec_901 the amounts paid as tax to the virgin islands for their taxable years first ps failed to establish that their determination that they were subject_to virgin islands tax rather than u s tax for was based on a reasonable interpretation of applicable law and that they had exhausted all effective and practical means of securing a refund of the amounts paid to the virgin islands consequently ps did not meet their burden of proving that the amounts in issue were taxes paid within the meaning of sec_1_901-2 income_tax regs second the limitation on foreign tax_credits imposed by sec_904 applies to taxes paid to the virgin islands and ps failed to establish that the amounts in issue did not exceed the applicable limitations finally allowance of the claimed credits would be inconsistent with congress’ intent that pay- ments of virgin islands tax by u s citizens or residents not be creditable under sec_901 joseph m erwin marjorie rawls roberts and erika a kellerhals for petitioners john aletta and james c fee jr for respondent opinion halpern judge respondent determined deficiencies in petitioners’ federal_income_tax for along with additions to tax under sec_6651 and penalties under sec_6662 cases of the following petitioners are consolidated herewith gail c vento docket no and nicole mollison docket no unless otherwise indicated all section references are to the internal_revenue_code code in effect for and all rule references are to the tax_court rules_of_practice and procedure vento v commissioner items within some of the adjustments in the notices of deficiency involved partnership the meaning of sec_6231 upon respondent’s motion we struck the adjust- ments and pleadings involving partnership items and dis- missed those portions of the cases the parties have agreed to resolve other issues raised by the notices leaving as the sole issue remaining for decision whether petitioners are entitled to credits under sec_901 against their u s tax_liabilities for for estimated payments they made to the u s treasury for that year that were subsequently cov- ered into the treasury of the u s virgin islands virgin islands under sec_7654 after petitioners filed returns with the virgin islands bureau of internal revenue bir and payments made by petitioners with their virgin islands returns background the case was submitted fully stipulated under rule when petitioners renee vento gail vento and nicole mollison filed their petitions in these cases they resided in california the virgin islands and nevada respectively peti- tioners are sisters-the daughters of richard g and lana j vento-and are and always have been citizens of the united_states throughout petitioners lived in the united_states where they either worked attended school or cared for school-age children petitioner renee vento received a bach- elor’s degree from san diego state university in date after her graduation until the spring of renee lived in nevada where she worked in her family’s home_office from until date petitioner gail vento lived in boulder colorado where she was a full-time_student at the although petitioners in response to respondent’s request made admis- sions regarding their specific circumstances during they also objected that most of the admitted facts were irrelevant and immaterial in the light of their more general admissions that they were not bona_fide residents of the virgin islands for we will take into account the specific facts that petitioners admitted regarding their circumstances during over their objections because we find those facts relevant to the question of the reasonableness of the interpretation of applicable law on the basis of which petitioners filed returns with and paid tax to the virgin islands for that year united_states tax_court reports university of colorado from until petitioner nicole mollison lived with her husband and their children in nevada during nicole served as a volunteer and sub- stitute teacher at a school attended by two of her children although petitioners had previously made estimated_tax payments to the u s treasury for they did not file u s federal_income_tax returns for that year but instead filed individual territorial income_tax returns with the bir in date each of those returns included a payment of tax because petitioners filed their returns with the bir rather than the internal_revenue_service irs in the u s treasury transferred to the bir under sec_7654 the estimated payments petitioners made for along with credits to their accounts from prior years the notices of deficiency respondent issued on date reflect his determination that none of petitioners was a bona_fide_resident of the virgin islands for each peti- tioner now concedes that point and also concedes that none of her income for was sourced in the virgin islands and that she did not work in the virgin islands or conduct any trade_or_business there on date petitioner renee vento filed an amended_return with the bir for requesting a refund of the tax reported on her virgin islands return records of the bir designate renee’ sec_2001 form 1040x as having a status of closed as of date without the issuance of a refund check the parties’ stipulations that petitioners were not bona_fide residents of the virgin islands for are consistent with the conclusions reached by the u s district_court for the district of the virgin islands and the u s court_of_appeals for the third circuit in vi derivatives llc v united_states no wl d v i date aff ’d in part rev’d in part sub nom 715_f3d_455 3d cir in litigation concerning notices of deficiency and fpaas issued by the bir and the irs to petitioners and their par- ents for in vi derivatives wl at the district_court concluded that neither petitioners nor their parents were bona_fide residents of the virgin islands for on appeal the court_of_appeals determined in vento vento v commissioner f 3d pincite that the district_court erred in holding that richard and lana vento were not bona_fide residents of the virgin islands as of date but the court_of_appeals readily agree d with the district_court that none of the vento daughters was a bona_fide_resident at that time i background discussion a the taxation of virgin islands income of u s citizens or residents although the virgin islands is an unincorporated territory of the united_states u s c sec a it is gen- erally not part of the united_states for tax purposes see sec_7701 under the mirror_tax system established by congress in the virgin islands uses the code as its tax law with references to united_states treated as references to the virgin islands and vice versa act of date ch sec_1 stat pincite codified as amended pincite u s c sec_1397 in congress modified the mirror_tax system and established the inhabitant rule under which corporations and individuals whose permanent residence was in the virgin islands satisfied their u s income_tax obligations by paying tax on their worldwide income to the virgin islands revised organic act of the virgin islands roa ch sec_28 sec_68 stat pincite the roa also provided that any_tax levied by congress on the inhabitants of the virgin islands would be covered into ie paid to the virgin islands id see also sec_7654 providing that income_tax collections with respect to bona_fide possessions residents shall be covered into the treasury of the possession as part of the tax_reform_act_of_1986 tra pub_l_no sec_1274 stat pincite congress repealed the inhabitant rule and enacted sec_932 which coordi- nates the u s and virgin islands income_tax systems sec- tion provides separate rules for u s citizens or residents who are bona_fide residents of the virgin islands at the close of a taxable_year sec_932 taxpayers and those who while not bona_fide virgin islands residents have income united_states tax_court reports from sources within the virgin islands or effectively con- nected with the conduct of a virgin islands business sec_932 taxpayers sec_932 taxpayers are generally exempt from u s tax see sec_932 to qualify for the exemption however a sec_932 taxpayer must file a return with the virgin islands reporting all of his income and fully pay the tax due to the virgin islands id a sec_932 taxpayer by contrast must compute a single u s tax and allocate part of that tax to the virgin islands see sec_932 and b the required allocation applies the ratio of the taxpayer’s virgin_islands_adjusted_gross_income to total adjusted_gross_income sec_932 and taxes paid to the virgin islands under sec_932 by a sec_932 taxpayer are creditable against the taxpayer’s u s tax_liability sec_932 in computing the income_tax_liability of a sec_932 taxpayer the provisions of the code other than sec_932 and sec_7654 apply treating the virgin islands as part of the united_states see sec_932 before the enactment of the american_jobs_creation_act_of_2004 jobs_act pub_l_no 118_stat_1418 a subjective facts-and-circumstances test governed whether an individual qualified as a bona_fide_resident of the virgin islands under those rules an individual was generally considered a bona_fide_resident if actually present in the virgin islands and not a mere transient_or_sojourner see sec_1_871-2 sec_1_934-1 income_tax regs the indefiniteness of the governing standard encouraged some u s citizens to claim bona_fide residence in the virgin islands and thereby avoid u s taxation without making major lifestyle changes and spending only a few weeks or less out of the year in the virgin islands see notice_2004_45 2004_2_cb_33 in notice_2004_45 c b pincite the irs announced its intent to challenge these positions in appropriate cases similar concerns prompted congress to enact sec_937 which tightened the standards for bona_fide residence the tax paid to the virgin islands on non-virgin islands income must be computed under the mirror code with no reduction or remittance under any other provision of virgin islands law see sec_932 sec_934 and b vento v commissioner in a possession jobs_act sec_908 sec_118 stat pincite con- gress understood that certain u s citizens and residents were claiming that they were exempt from u s income_tax on their worldwide income based on a posi- tion that they were bona_fide residents of the virgin islands or another possession even though they often did not spend a significant amount of time in the particular possession during a taxable_year and in some cases continue d to live and work in the united_states h_r conf rept no pincite u s c c a n in adopting a more specific stricter rule for determining bona_fide residence congress intended no inference regarding the interpretation of the prior standards id pincite u s c c a n pincite applying the virgin islands mirror code in varying con- texts raised questions about the need for adjustments to the code’s terms beyond simply substituting virgin islands for united_states in addressing those questions the court_of_appeals for the third circuit the federal appellate court with jurisdiction over the virgin islands u s c sec_1294 developed what has come to be known as the equality principle the court first articulated this principle in 430_f2d_973 3d cir in chi bridge the court held that in computing its virgin islands tax_liability a u s_corporation was entitled to claim the deduction then allowed by sec_922 to western hemisphere trade corporations in support of its conclusion the court reasoned the scheme of the statute is to impose a tax obligation to the virgin islands equivalent to what the united_states would collect on the same income but for the mirror system id pincite see also 821_f2d_212 3d cir holding that under the equality principle adopted in chi bridge tax paid to california by virgin islands residents is deductible under sec_164 but not creditable under sec_901 b the foreign_tax_credit by imposing tax on the worldwide income of u s citizens residents and domestic corporations the u s tax regime cre- ates a potential for foreign_source_income of u s taxpayers to be taxed by both the united_states and the jurisdiction in which it is earned to ameliorate that double tax burden united_states tax_court reports sec_901 allows u s citizens resident aliens and domestic corporations to credit foreign_income_tax paid against their u s income_tax liabilities see 285_us_1 t he primary design of the foreign_tax_credit provision was to mitigate the evil of double tax- ation see also notice_98_5 1998_1_cb_334 the for- eign tax_credit provisions of the code effectuate congress’s intent to provide relief from double_taxation in particular sec_901 allows a u s citizen or cor- poration to credit the amount of any income taxes paid_or_accrued during the taxable_year to any foreign_country or to any possession_of_the_united_states income taxes paid to foreign jurisdictions or u s posses- sions are creditable only to the extent that they are compul- sory amounts paid in satisfaction of a legal_obligation sec_1_901-2 income_tax regs a foreign levy is a tax if it requires a compulsory payment pursuant to the authority of a foreign_country to levy taxes in addition sec_901 allows a credit only for taxes paid sec_1_901-2 income_tax regs an amount that is reasonably certain to be refunded is not treated as a tax paid id subpara i however an amount that does not exceed a reasonable approximation of a taxpayer’s final tax_liability is not reasonably certain to be refunded id similarly sec_1_901-2 income_tax regs provides an amount_paid is not a compulsory payment and thus is not an amount of tax paid to the extent that the amount_paid exceeds the amount of liability under foreign law for tax an amount_paid does not exceed the amount of such liability if the amount_paid is determined by the taxpayer in a manner that is consistent with a reasonable interpretation and application of the substantive and procedural provi- sions of foreign law in such a way as to reduce over time the tax- payer’s reasonably expected liability under foreign law for tax and if the taxpayer exhausts all effective and practical remedies to reduce over time the taxpayer’s liability for foreign tax an interpretation or application of foreign law is not reasonable if there is actual notice or constructive notice eg a published court decision to the taxpayer that the interpretation or application is likely to be erroneous in inter- preting foreign tax law a taxpayer may generally rely on advice obtained in good_faith from competent foreign tax advisors to whom the taxpayer has disclosed the relevant facts sec_904 limits the amount of creditable_foreign_tax to prevent the allowance of credits beyond the extent necessary vento v commissioner to achieve their underlying purpose a taxpayer’s overall sec_904 limitation for a given year equals the portion of the taxpayer’s precredit u s tax_liability attributable to foreign_source_income the limitation prevents taxpayers from using foreign tax_credits to reduce their u s tax on u s source income see eg h_r conf rept no supra pincite u s c c a n pincite the foreign_tax_credit generally is limited to the u s tax_liability on a taxpayer’s foreign- source income in order to ensure that the credit serves the purpose of mitigating double_taxation of foreign-source income without offsetting the u s tax on u s -source income ii the parties’ arguments a whether the amounts in issue qualify as taxes paid respondent alleges that because petitioners were not legally liable for the virgin islands tax in issue those amounts were not compulsory and thus were not taxes paid see sec_1_901-2 income_tax regs because petitioners were not bona_fide residents of the virgin islands as of date they were subject_to virgin islands tax for only to the extent that they had income for that year from sources within the virgin islands or effectively connected with a virgin islands business see sec_871 b b and because petitioners have stipulated that none of their income was sourced in the virgin islands and that during that year they did not work in the virgin islands or conduct any trade_or_business there respondent argues that petitioners were not obligated to pay tax to the virgin islands for and that the amounts for which they claim credits were not taxes paid respondent further argues that because the payments in issue exceeded petitioners’ liabilities for virgin islands tax they should ultimately be refunded see sec_1 e i income_tax regs because taxpayers are required to exhaust all effective and practical remedies to reduce their foreign tax_liabilities respondent claims petitioners remedy for any double_taxation that may result from paying tax due to the united_states is to seek a refund from the virgin islands cf id subpara i united_states tax_court reports petitioners argue that under sec_1_901-2 income_tax regs the amounts for which they claim credits under sec_901 did not exceed their tax_liabilities under the mirror code because their position that they were bona_fide residents of the virgin islands as of date and thus liable for virgin islands income_tax for the year then ended was based on a reasonable interpretation of the rules then in effect that determined residence in the virgin islands b whether the amounts in issue were paid in respondent argues that p etitioners have failed to show that any purported tax_payments were made to the virgin islands during other than certain estimated_tax payments paid to the united_states that were subsequently transferred by respondent to the bir through the cover over procedure in respondent acknowledges that sec_905 allows taxpayers who use the cash_method_of_accounting to claim foreign tax_credits for the year in which the tax accrues but he asserts that there is no evidence that petitioners made a valid election under that section peti- tioners in turn argue that r espondent’s position ignores the authority of sec_301_6402-4 which considers taxes paid with a return to be timely paid c the applicability of the sec_904 limitation respondent further argues that even if the amounts in issue satisfied income_tax obligations imposed on petitioners by the virgin islands the amounts could not be credited under sec_901 because none of petitioners established that she had any foreign source taxable_income for thus respondent suggests we should treat each petitioner as having a sec_904 limitation for that year of zero while petitioners apparently do not dispute that the credits they claim exceed any sec_904 limitation they might have for they argue that sec_904 does not limit their credits because that section does not apply to taxes paid to the virgin islands petitioners claim support for their argument from the conference_report on the tra which states the conferees’ intent that in specified cir- cumstances taxes paid to the virgin islands would be cred- itable against u s tax notwithstanding the general limita- vento v commissioner tions on the foreign_tax_credit h_r conf rept no vol ii at ii-682 1986_3_cb_1 d the equality principle more generally petitioners argue that the court_of_appeals for the third circuit’s equality principle requires that u s and virgin islands tax law be construed harmoniously to produce one tax on citizens and avoid double_taxation respondent observes that that court_of_appeals developed the equality principle as an aid to interpreting the mirror code applicable in the virgin islands because the present case involves the interpretation of u s tax law respondent claims the equality principle has no application iii analysis a introduction on the basis of the arguments presented by the parties we would be inclined to hold for respondent but our conviction in that regard is strengthened by a more fundamental point that the parties’ technical arguments miss in regard to those arguments first petitioners have not met their burden of proving that the amounts in issue were taxes paid second we agree with respondent that taxes paid to the virgin islands are not exempt from the foreign_tax_credit_limitation of sec_904 third while petitioners are undoubtedly cor- rect that congress did not intend that the same income be subject_to both u s and virgin islands tax they are mis- although respondent claims that petitioners did not validly elect to credit foreign taxes as they accrue he points to no authority that specifies the requirements of a valid election at most the authorities respondent cites establish that a taxpayer who files a return for a taxable_year using the cash_method_of_accounting to determine creditable_foreign_tax cannot elect to use the accrual_method for that year by filing an amended_return see strong v willcuts u s tax cas cch para d minn revrul_59_101 1959_1_cb_189 none of petitioners filed a u s income_tax return for the record does not indicate whether any of petitioners made an election under sec_905 in a prior year nonetheless because petitioners have failed to establish that the amounts in issue were taxes paid within the meaning of sec_1_901-2 income_tax regs or do not exceed the limitations imposed by sec_904 we need not de- cide whether petitioners’ claims of the credits in issue in response to the notices of deficiency constitute valid elections to determine their foreign tax_credits on the accrual_method united_states tax_court reports taken about the means congress chose to prevent the double_taxation of virgin islands income earned by u s individuals as respondent observes the court_of_appeals for the third circuit’s equality principle is a tool for interpreting the mirror code applicable in the virgin islands and thus has no bearing on the present case turning to the more funda- mental point however petitioners are also mistaken in looking to the foreign_tax_credit as the means to ameliorate double_taxation in their situation because sec_932 pro- vides its own rules to prevent virgin islands income earned by u s citizens or residents from being subject_to both virgin islands and u s tax amounts paid as tax by u s citi- zens or residents to the virgin islands are outside the foreign_tax_credit regime of sections b petitioners have not met their burden of establishing that the amounts in issue qualify as taxes paid petitioners claim that because there was no clear authority on determining residency in the virgin islands for the position that they were bona_fide residents of the virgin islands and thus required to pay virgin islands income_tax for that year was a reasonable interpretation of applicable law the absence of clear authority in regard to an issue however does not establish the reasonableness of all possible means of resolving it the record includes no evi- dence that petitioners relied on the advice of competent advisers in taking the position that they were bona_fide resi- dents of the virgin islands as of date neither the u s district_court for the district of the virgin islands nor the court_of_appeals for the third circuit had any apparent difficulty concluding that petitioners were not bona_fide residents of the virgin islands for of course the courts’ decisions against petitioners do not by themselves establish that petitioners’ claims to bona_fide virgin islands residence for were not based on reasonable interpreta- tions of the applicable law but as we read their opinions the courts did not seem to find the decision a close one see vento f 3d pincite w e readily agree with the district_court that none of the vento daughters was a bona_fide_resident vi derivatives wl at vento v commissioner characterizing the vento daughters’ claims as more easily resolved than those of their parents moreover the concerns expressed by the irs and congress in about perceived abuses of the standards for deter- mining bona_fide residence then in effect gave petitioners reason to know before the expiration of the period of limita- tions for claiming a refund of the virgin islands tax they paid for that their claims of bona_fide virgin islands residence might be erroneous the concerns that prompted the irs to issue notice_2004_45 supra and congress to enact sec_937 were particularly acute in regard to u s citizens such as petitioners who claimed bona_fide residence in the virgin islands while spending only minimal time there and continuing to live and work in the united_states even though by the fall of petitioners had reason to know of the possible error in their claims of bona_fide virgin islands residence for only petitioner renee vento requested a refund of the tax she had paid to the virgin islands for that year the record gives no indication of the extent to which she pursued her refund claim or the ultimate disposition of her request by the bir in sum petitioners have not demonstrated on the basis of advice obtained in good_faith from competent advisers or otherwise that they paid virgin islands tax for in reli- ance on a reasonable interpretation of the relevant law fur- petitioners argue that the court of appeals’ determination that their parents were bona_fide virgin islands residents for reinforces the reasonableness of their own interpretation of the relevant rules they claim that they and their parents paid virgin islands tax for relying on the same interpretation of the residency rules as noted in the text however while the district_court and the court_of_appeals reached dif- ferent conclusions regarding the bona_fide residency of petitioners’ parents both courts agreed that the parents had a stronger claim to residency than their daughters thus the court of appeals’ acceptance of the parents’ po- sition provides little if any support for the reasonableness of petitioners’ claims to bona_fide virgin islands residence for although the bir’s records give a filing_date for renee vento’s amend- ed return as date we assume the amended_return was timely filed because date fell on a saturday see sec_6511 sec_7503 that renee vento’ sec_2001 form 1040x had the status closed as of date in the records of the bir might indicate a denial of her request for a refund if so the record does not explain why the bir denied her claim while litigation over her tax_liability to the virgin islands remained ongoing united_states tax_court reports ther the record does not detail the efforts petitioner renee vento made in pursuing her refund claim and it provides no evidence at all of any attempt by petitioner nicole mollison or petitioner gail vento to pursue claims for a refund of the tax they paid to the virgin islands despite being on notice of the possible error in the legal interpretation on the basis of which they paid the tax therefore petitioners have also failed to demonstrate that they exhausted all effective and practical remedies to reduce their liabilities for virgin islands tax cf sec_1_901-2 income_tax regs con- sequently we conclude that even if virgin islands tax paid_by u s individuals is otherwise creditable under sec_901 none of petitioners has met her burden of proving that the amounts in issue were taxes paid within the meaning of sec_1_901-2 income_tax regs c sec_904 limits the creditability of taxes paid to the virgin islands in even if the amounts in issue were otherwise creditable under sec_901 we reject petitioners’ argument that the sec_904 limitation does not apply to taxes paid to the virgin islands and agree with respondent that each peti- tioner has failed to demonstrate that she had a sec_904 limitation for sufficient to allow her to credit the amount issue petitioners’ argument that congress intended to allow foreign tax_credits for taxes paid to the virgin islands on u s source income without regard to the sec_904 limitation rests on a single sentence pulled out of context from the legislative_history of the tra the state- ment on which petitioners rely describes a transition rule regarding the repeal of the inhabitant rule that applied to tax collected by the virgin islands before that rule obviously has no application to the present case the inhabitant rule in effect before raised the possibility that cor- porations with relatively minimal contact with the virgin islands could avoid tax altogether on u s source income see eg 627_fsupp_513 d v i referring to that possibility as the ultimate tax_shelter rev’d 820_f2d_618 3d cir although the repeal of that rule generally applied prospectively to taxable years begin- ning after it applied retroactively to income other than virgin is- lands income_tax reform act of pub_l_no sec_1277 stat pincite congress ceded jurisdiction to tax that income to the virgin islands however if the virgin islands collected the tax by a speci- vento v commissioner d the more fundamental point congress did not intend that virgin islands taxes paid_by u s individuals be creditable under sec_901 although our evaluation of the parties’ arguments leads us to conclude that petitioners are not entitled to credit the amounts in issue under sec_901 our conclusion in that regard is reinforced by a more fundamental point that those arguments miss congress did not intend that taxes paid_by u s citizens or residents to the virgin islands be eligible for the foreign_tax_credit the imposition of virgin islands tax on the income of u s individuals need not result in the type of double_taxation that the foreign_tax_credit is designed to prevent the coordination rules of sec_932 allow taxpayers to avoid that possibility and thus supplant the foreign_tax_credit regime a sec_932 taxpayer bona_fide virgin islands resi- dent has no need to credit virgin islands taxes paid under sec_901 to reduce u s tax_liability if the taxpayer com- plies with the conditions of sec_932 the taxpayer will have no gross_income for u s tax purposes and thus no u s tax_liability but see sec_1_901-1 income_tax regs as amended by t d c b denying foreign_tax_credit for virgin islands tax paid on income excluded under sec_932 a sec_932 taxpayer fied date as the conference_report explains to the extent that the virgin islands either collects tax by the date of enactment or pursuant to an assessment issued by date col- lects tax by date on non-v i source non-v i effectively con- nected income of a v i inhabitant that is subject_to u s tax for pre-1987 taxable years that v i tax is to be creditable against the u s tax liabil- ity on that income to the extent that that v i tax is imposed on u s income it is to be creditable against u s tax on that particular income notwithstanding the general limitations on the foreign_tax_credit h_r conf rept no vol ii at ii-682 1986_3_cb_1 as applied to a virgin islands resident sec_1_901-1 income_tax regs has no apparent effect a sec_932 taxpayer who complies with the sec_932 conditions will have no u s tax_liability against which to credit virgin islands taxes paid sec_1_901-1 income_tax regs also applies however to residents of other u s possessions who under the rules applicable to those possessions can exclude only their possessions in- continued united_states tax_court reports who does not meet the conditions of sec_932 will owe tax to both the virgin islands and the united_states but will be able to credit the tax he pays to the virgin islands against his u s tax_liability under a provision in regulations adopted in see sec_1_932-1 income_tax regs as revised by t d supra the regulations provide that taxes paid_by the sec_932 taxpayer to the virgin islands shall be considered creditable in the same manner as taxes paid to the united_states for example under sec_31 and not as taxes paid to a foreign government for example under sec_27 and sec_901 id a sec_932 taxpayer non-virgin islands resident similarly has no need to credit virgin islands taxes paid under sec_901 to reduce her u s tax_liability sec_932 taxpayers again compute a single u s tax and allo- cate part of that tax to the virgin islands sec_932 and b as a result of the required allocation a sec_932 taxpayer effectively pays tax to the virgin islands on her virgin islands income and pays tax to the united_states on her remaining income in short the coordination scheme implemented by sec_932 provides sufficient means to pre- vent the same income from being subject_to both u s and virgin islands tax the claim of a credit under sec_901 by a sec_932 taxpayer is not only unnecessary-it is not allowed see sec_932 sec_932 again provides that in com- puting the u s tax_liability of a sec_932 taxpayer the income_tax provisions of the code other than sec_932 and sec_7654 apply treating the virgin islands as though it were part of the united_states the regulations spell out some of the consequences of that treatment sec_1 g ii income_tax regs as revised by t d supra for example for foreign_tax_credit purposes the virgin islands income of a sec_932 taxpayer is treated as income_from_sources_within_the_united_states sec_1 come from their u s gross_income to the extent that the virgin islands imposes tax on the sec_932 taxpayer’s virgin islands income at a rate below the applicable u s rate the noncompliant sec_932 taxpayer will owe a residual tax_liability to the united_states the taxpayer’s failure to comply with sec_932 will thus deny him the benefit of any reduction or remission of tax on vir- gin islands income allowed by virgin islands law pursuant to sec_934 vento v commissioner g ii b income_tax regs as revised by t d supra thus any income earned by a sec_932 tax- payer from sources in the virgin islands does not increase that taxpayer’s sec_904 limitation and thereby allow the taxpayer to claim additional credits under sec_901 for taxes paid to jurisdictions other than the united_states or the virgin islands moreover just as sec_932 in treating the virgin islands as part of the united_states requires virgin islands source income to be treated as u s source income it also requires that taxes paid to the virgin islands be treated as paid to the united_states the drafters of the regula- tions presumably saw no need to draw out that particular implication of sec_932 because they could not imagine a circumstance in which a sec_932 taxpayer would have reason to claim a credit under sec_901 for virgin islands tax again virgin islands taxes paid_by a sec- sec_1_932-1 income_tax regs applies for taxable years ending after date sec_1_932-1 income_tax regs as amended by t d c b a provision to the same effect in tem- porary regulations issued in applied for taxable years ending after date sec_1_932-1t g ii b j temporary income_tax regs fed reg date because those provisions simply draw out a straightforward consequence of sec_932 their in- applicability for the year in issue is of little consequence virgin islands income earned by a sec_932 taxpayer in a taxable_year ended before date can readily be treated as u s source income on the basis of the terms of sec_932 the treatment of virgin islands income earned by a sec_932 tax- payer as u s source income also means that if the taxpayer’s only income were from sources within either the united_states or the virgin islands her sec_904 limitation would be zero consequently even if virgin islands taxes paid_by such a taxpayer were otherwise creditable sec_904 would prevent the taxpayer from crediting those taxes virgin islands tax could be creditable by a sec_932 taxpayer only if that taxpayer had income from sources outside the united_states or the virgin islands even then the taxpayer would have sufficient sec_904 limitation to credit some or all of her virgin islands tax only if the jurisdiction outside the united_states and the virgin islands imposed tax at a rate below the applicable u s rate so as to not fully absorb the limitation we cannot believe that congress intended the creditability under sec_901 of virgin islands taxes paid_by a sec_932 taxpayer to turn on such a fortuity united_states tax_court reports tion a taxpayer are separately creditable against the taxpayer’s u s tax_liability under sec_932 a noncodified provision of the tra namely sec_1274 stat pincite confirms our conclusion that even though taxes paid to u s possessions are generally creditable under sec_901 a sec_932 taxpayer cannot claim a foreign_tax_credit for taxes paid to the virgin islands in excess of the amount creditable under sec_932 under tra sec_1274 any taxes imposed by the virgin islands beyond its allocable share of a sec_932 taxpayer’s u s tax are deductible under sec_164 but shall not be treated as taxes to which sec_901 applies id see also staff of j comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print taxes paid to the virgin islands by a sec_932 tax- payer other than the virgin islands portion of his u s tax_liability will be treated for u s tax purposes in the same manner as state and local_taxes petitioners’ rather unusual situation might have given them an opportunity to slip through a crack in the statutory framework the literal terms of sec_932 do not deny petitioners the credits in issue because no petitioner earned as much as a dollar of virgin islands income we cannot imagine however that while congress did not intend to allow a foreign_tax_credit for virgin islands taxes paid_by bona_fide residents of the virgin islands or by non-virgin petitioners mistakenly interpret a reference to the credit allowed by sec_932 in the preamble to temporary regulations under sec_932 issued in as a reference to the foreign_tax_credit after describing the required allocation of a sec_932 taxpayer’s u s tax_liability the pre- amble states on the individual’s u s federal_income_tax return he or she may claim a credit for the tax required to be paid to the usvi so that only the remainder is due to the united_states fed reg date interpreting the preamble as referring to the foreign_tax_credit petitioners ask why respondent takes a different position for taxpayers under the new regulations than for former years petitioners again seize on a single sentence and reading it in isolation attempt to give it a mean- ing different from what was intended read in context the quoted state- ment refers to the credit allowed by sec_932 petitioners are not enti- tled to that credit because none of their income for was from sources within the virgin islands or effectively connected with the conduct of a virgin islands business consequently no portions of their u s tax liabil- ities for that year are properly allocable to the virgin islands vento v commissioner islands residents with virgin islands income it nonetheless intended to allow a credit under sec_901 for amounts paid as tax to the virgin islands by a taxpayer who is not a bona_fide_resident of the virgin islands has no virgin islands income for the year in question and thus did not actually owe tax to the virgin islands for that year in any event we need not decide the case before us solely on the basis of congress’ intent to allow credits under sec_901 for taxes paid_by u s individuals to the virgin islands as explained above petitioners have failed to establish that the amounts in issue were taxes paid within the meaning of sec_1_901-2 income_tax regs or the claimed credits do not exceed their applicable sec_904 limitations those failures give us adequate grounds to deny petitioners credits under sec_901 for the amounts in issue we leave for another day the question of whether a u s citizen with no virgin islands income who nonetheless pays tax to the virgin islands on the basis of a reasonable interpretation of applicable law cf sec_1_901-2 income_tax regs that she was a bona_fide_resident of the virgin islands and who fortuitously has available sec_904 limitation can credit that virgin islands tax under sec_901 because the taxpayer falls outside the literal terms of sec_932 our conviction that leaving aside any possible loophole in the statute congress did not intend that virgin islands taxes paid_by u s citizens or residents be creditable under sec_901 simply reinforces our conclusion that petitioners in the present cases are not entitled to the claimed tax_credits we recognize of course that petitioners having already paid tax to the virgin islands on their income will as a result of our decision end up paying a second tax on the same income to the united_states we take respondent’s efforts to collect tax from petitioners on their income to mean that he has been unsuccessful in any attempts to secure from the virgin islands the tax petitioners have already paid for because vento established that peti- tioners did not owe tax to the virgin islands for no apparent legal grounds would justify the bir’s failure to either refund to petitioners or remit to the u s treasury the united_states tax_court reports amounts it collected from petitioners for whatever sympathy we might have for petitioners however does not compel us to allow them a credit against their u s tax liabil- ities to which they are not legally entitled to the extent that petitioners pay tax on the same income to both the united_states and the virgin islands they must seek a remedy elsewhere they cannot find it in sec_901 decisions will be entered under rule f media reports to which petitioners refer us suggest that the bir’s re- tention of the tax it collected from them for may be attributable to fiscal constraints faced by the virgin islands government our sympathy for petitioners would be tempered to the extent that tax_avoidance motives prompted their claims to virgin islands residence while the limited record before us is silent regarding petitioners’ motiva- tions our agreement to base our decision on the parties’ stipulations and admissions under rule does not require us to ignore the district court’s observation in vi derivatives llc v united_states no wl at d v i date aff ’d in part rev’d in part sub nom 715_f3d_455 3d cir that the timing of the vento family’s decision to ‘move’ to the virgin islands is suspicious according to that court vento family members realized a significant gain as a result of a transaction that oc- curred at the beginning of becoming virgin islands residents for that year held out the prospect of more than dollar_figure million in tax savings to the family id in support of their claim of unfair treatment at respondent’s hands petitioners observe that he promised to allow the foreign_tax_credit to similarly situated taxpayers in 743_f3d_790 11th cir rev’g and remanding 138_tc_258 in that case the commissioner sought to assure the u s court_of_appeals for the eleventh circuit that his attempt to collect tax from u s citizens who claimed bona_fide virgin islands residence would not result in double_taxation toward that end the commissioner referred to the possibility that he might grant the taxpayers a credit against their u s tax_liability for the taxes they had paid to the virgin islands although the court was willing to take the com- missioner at his word it noted that n o existing treasury regulations or published irs guidance would require the irs to grant a tax_credit id pincite n thus the court recognized that any credit that the commis- sioner might gratuitously allow the taxpayers for taxes paid to the virgin islands on the basis of an erroneous claim to virgin islands residence would not be required by sec_901 or any other applicable authority
